DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action mailed on 3/4/2022 is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s amendment filed 6/3/2022 has been entered.
Applicant’s arguments, see Pages 9-11 or “Remarks”, filed 6/3/2022, with respect to Claims 1 and 15 have been fully considered and are persuasive.  The previous 102(a)(1) and (a)(2) rejections and 103 rejections which are reliant on the disclosure of  Daniek (US PGPUB 2011/0072764) have been withdrawn. Refer to the “Allowed Claims/ Reasons for Allowance” section below for further details.

Allowed Claims/ Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 15, none of the prior art references, alone or in combination, anticipate or render obvious the claimed inventions. 
As outlined in the Final Rejection mailed on 3/4/2022, Daniek (US PGPUB 2011/0072764-previosuly cited) discloses several features of the claimed invention including a tray sealing machine (30; Figures 1, 20-22E) comprising a frame (top plate 4190,41901) and a sealing tool (4100, 4101/4201, 4200,42011) which includes a lower tool and upper tool, wherein the upper tool comprises a hood (4110,41101) and a sealing component (4140) wherein the hood is movable relative to the sealing component and the lower tool and hood form a sealing chamber in a closed state (i.e. see Figure 20 and Para. 0156) and wherein the machine comprises a first line formed by line sections in both the hood and lower tool which are connected in the closed state. 
However, as outlined in the Applicant’s “Remarks” field on 6/3/2022 (see last two paragraphs of Page 9 and beginning of Page 10 of “Remarks”), the sealing component carrier (4160) of Daniek is clearly capable of being moved relative to the frame (top plate 41901) and therefore the sealing component carrier cannot be readily interpreted as being “unmovable relative to the frame”.
Further as outlined on Page 10 of “Remarks”, the cavities (4162, 4164) of the upper tool of Daniek cannot reasonably be interpreted as the claimed sealing component carrier.
It can be readily concluded that Daniek does not anticipate the claimed invention of Claims 1 or 15.
Even further, when considering the previous 103 rejection of Daniek, in view of the teachings of Ickert (US Patent 9,266,635), it is noted that Ickert teaches a frame component (11; Figures 1-3) and a sealing component carrier (24) that is unmovable relative to the frame component (11) and comprises a sealing component (25) arranged thereon. However, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sealing component carrier (i.e. 4160) of Daniek to include a carrier fixed/unmovable relative to the frame (i.e. top plate 4190) as taught by Ickert because such a modification would readily require significant structural changes and further it is noted that Ickert teaches the lower tool is actuated to move the clamping frame (32), that is analogous to the hood of Daniek, upward relative to the frame (11) prior to engaging the sealing component and therefore if one was to incorporate such sealing component carrier of Ickert into Daniek, one would have to readily incorporate a movable hood feature (based on the clamping frame 32 of Ickert) which would readily render the apparatus of Daniek inoperable and/or unsatisfactory for its intended purpose unless a further structure (sliding/alignment structure) was incorporated to ensure connection of the line sections (i.e. of 4192, 4198; Figure 20) of the upper tool with the frame (4190). 
In conclusion, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sealing machine of Daniek in view of Ickert to arrive at the claimed invention without significant structural changes that would have also required impermissible hindsight drawn from Applicant’s specification as motivation to arrive at the claimed invention and further such a modification without the use of significant structural changes and impermissible hindsight would render the machine of Daniek inoperable and/or unsatisfactory for its intended purpose.

Further attention can be brought to the disclosure of Rizzi (US PGPUB 2017/0305585- previously cited). Rizzi discloses a tray sealing machine (8; i.e. see Figures 2-8) which includes an upper tool (21) and a lower tool (22) and gas lines extending from an evacuation source/connection (27) and an injection source/connection (30) which are connected to the lower tool (22) and wherein when the lower tool (22) and upper tool (21) are brought together to form a sealed chamber (24; see Figures 5-6; Para. 0620) such that gas passageways of the tools (21, 22) are in communication with one another (see Figures 5-6) such that gas is injected and evacuated from the chamber (see Paras. 0600-0601). However, it is noted that it not readily clear if the upper and lower tools (21, 22) of Rizzi comprise line shaped section structures that run through a hood (of 21) of the upper tool (21) and lower tool (22) to form a first line as claimed and further does not readily disclose the sealing component carrier (i.e. 310) thereof is unmovable relative to a frame structure in which the hood is movable relative to and even further, Rizzi does not readily disclose the hood (of 21) comprising a gas connection in the manner as claimed. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Rizzi to arrive at the claimed invention without the use of improper hindsight drawn from Applicant’s specification. 
It is noted that Paragraph [0007] of Applicant’s specification outlines that configuring the sealing component carrier as being unmovable relative to the frame is advantageous in that by eliminating or reducing motion of the sealing component and/or its carrier higher heating performance (due to the ability to have larger supply lines) and better durability can be obtained. 
Further Paragraph [0011] of Applicant’s specification outlines that by having the hood be movable relative to the sealing component carrier, the sealing chamber can be readily formed prior to sealing. 
Therefore, it can be concluded that these features are not merely matters of design choice. 
In conclusion, the claimed inventions of Claims 1 and 15 are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Palumbo (US PGPUB 2016/0068288) discloses a tray sealing machine wherein a hood (21; see Figures 2-8) is movable mounted (via 55) to a frame (see Para. 0238) and a sealing component carrier (i.e. 36a) would appear to be unmovable relative to the frame (based on the movements relative to the hood) but this is not readily clear. Note that no gas line features are within the hood.
-Palumbo (US PGPUB 2017/0029146) and Palumbo (US PGPUB 2012/0204516) both disclose sealing component carriers that are fixed to a frame a respective tray sealing machines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/9/2022